*808OPINION
YANEZ, Justice.
We previously ordered the trial court to hear and determine whether the underlying controversy had in fact been completely settled, as urged by the appellees. The trial court has failed to comply with the order of this Court. Neither, however, have the parties responded to this omission or asked for any further relief from this Court. We assume by the inaction of the trial court and the lack of any motion or response from either side to the present appeal that the underlying controversy has in fact been completely settled.
Accordingly, we lift our prior order of abatement, and hereby dismiss the present appeal, pursuant to the settlement of the underlying dispute.